As my esteemed colleague, the Honorable James Sherck, recently acknowledged in an opinion he drafted for this court, "`bad facts make bad law.'" Miller v. Miller (1993), 92 Ohio App. 3d 340,346, 635 N.E.2d 384, 387. I strongly believe that the "bad facts" in this case have led to the making of "bad law." The bad facts are that the appellant was convicted by a jury of aggravated robbery, but the record was not properly made to show that appellant received his constitutionally guaranteed right to a speedy trial. The "bad law" is the prevailing rule of law that the prosecution in a criminal trial has the burden of proof to show only that an exception to the statutorily established time limits for a speedy trial applies in a case if the counsel for the accused raises the issue of speedy trial in a motion to dismiss, and that the issue of speedy trial is waived for appeal if no motion is raised at trial. I reluctantly conclude that I must follow existing case law to reach the conclusion that appellant's right to raise the issue of speedy trial was waived in this case. However, I write separately to state that I believe this area of law should be re-examined by the Supreme Court of Ohio.
Under the current status of the law, if a defendant is unfortunate enough to be represented by counsel who fails to make a motion to dismiss for failure to provide a speedy trial, the prosecution and trial court have no obligation to show on the record that an exception to the speedy trial deadlines established by statute exist, and the defendant has no available remedy on appeal, even if the defendant was denied a speedy trial, because the defendant cannot prove a *Page 189 
negative; that is, the defendant cannot prove that no exception existed to the statutorily established speedy trial time limits. The defendant is therefore estopped from demonstrating ineffective assistance of counsel on appeal. In addition, the doctrine of waiver has been applied to prevent the defendant from first presenting a speedy trial issue on appeal. See,e.g., State v. Baldauf (1990), 67 Ohio App. 3d 190, 196,586 N.E.2d 237, 241; Worthington v. Ogilby (1982), 8 Ohio App. 3d 25,27, 8 OBR 26, 28, 455 N.E.2d 1022, 1024; and State v. Stoutemire
(Oct. 24, 1985), Cuyahoga App. No. 49685, unreported, 1985 WL 8500.
I believe that the burden should always rest with the prosecution and the trial court to show on the record if an exception to the statutory speedy trial limits exists in a case, even if no motion to dismiss on speedy trial grounds is filed. I also believe that the doctrine of plain error should be invoked by courts of appeal to bypass the waiver rule when the record shows a prima facie case for failure to provide a speedy trial. See Reichert v. Ingersoll (1985), 18 Ohio St. 3d 220, 223-224, 18 OBR 281, 283-284, 480 N.E.2d 802, 805-806 (plain error is exception to the waiver rule).
My beliefs are based upon my view that the right to a speedy trial is fundamental in nature. The drafters of the Constitutions of our nation and of our state considered the right to a speedy trial vital. The drafters of those two documents believed the state's power to detain and try an individual on criminal charges must be limited by time constraints, to ensure that persons could not be held indefinitely and to ensure that the evidence did not grow stale. I am concerned when an individual who is convicted of a crime must be released from prison, but I am also aware that the courts of this state are bound to enforce the Constitution of the United States and the Constitution of the state of Ohio.
As acknowledged in the majority opinion, under Ohio law, an individual must ordinarily be brought to trial within two hundred seventy days after being arrested. R.C. 2945.71(C)(2). An individual held in jail in lieu of bail is entitled to be brought to trial within ninety days from the date the individual is arrested, because each day spent in jail is counted as triple. R.C. 2945.71(E). Some exceptions to the triple-time provision do exist, including the tolling of the triple time if the record shows that the individual being held in lieu of bail is being held on a probation holder, as well as on the current pending charges for which the individual is awaiting trial. See,e.g., State v. Baker (1993), 92 Ohio App. 3d 516, 526-528,636 N.E.2d 363, 369-371; State v. Martin (1978), 56 Ohio St. 2d 207,211, 10 O.O.3d 369, 371, 383 N.E.2d 585, 587; State v. Boggs
(Jan. 24, 1991), Adams App. No. 494, unreported, 1991 WL 13735, reversed on other grounds (1992), 63 Ohio St. 3d 418,588 N.E.2d 813; State v. King (Feb. 27, 1985), Summit App. No. 11759, unreported, 1985 WL 17384; and State v. Stevenson (Mar. 6, 1981), Mahoning App. No. 79 C.A. 135, unreported, 1981 WL 4848. In cases where a *Page 190 
defendant files a motion to dismiss at trial, alleging that the defendant is held in jail in lieu of bail solely on pending charges, and that more than ninety days have passed since the defendant's arrest, thus resulting in a failure to provide the defendant the right to a speedy trial, the Supreme Court of this state has announced that the motion creates a prima facie case for the defendant, and that the burden shifts to the prosecution to show on the record that a probation holder was formally served on the defendant, tolling the triple-time provisions of R.C. 2945.71(E). See, e.g., State v. Butcher (1986), 27 Ohio St. 3d 28,30-31, 27 OBR 445, 445-446, 500 N.E.2d 1368,1369-1370. The Supreme Court of this state has also squarely placed the burden on the trial court to file a judgment entry explaining the reasons for extending a trial date past the statutorily established trial deadline before the deadline expires, noting that: "The General Assembly has placed a burden upon the prosecution and the courts to try criminal defendants within a specified time after arrest." State v. Mincy (1982),2 Ohio St. 3d 6, 8, 2 OBR 282, 283, 441 N.E.2d 571, 572.
I see no reason why that same burden should not be placed on the prosecution and the trial court even when the defendant's counsel fails to file a motion for a speedy trial. The Supreme Court has noted that the state can easily show the existence of a probation holder by filing court records, a journal entry or jail records. State v. Butcher (1986), 27 Ohio St. 3d 28, 30, 27 OBR 445, 446, 500 N.E.2d 1368, 1370, at fn. 4. Indeed, in this case, the prosecution sought to show the existence of the probation holder by supplementing the record with just such documents. Perhaps justice would have been better served in this case if those documents had been included in the record pursuant to App.R. 9(E). Unfortunately, the record, as it currently stands, contains only handwritten notations on a nebulous piece of paper, which, in my mind, are insufficient to show that a probation holder existed, or that it was served on appellant. I am therefore reluctant to assume that an exception to the ninety-day time limit applied, and am even more reluctant to assume that the entire issue of speedy trial has been irretrievably waived for appeal. However, as I stated at the opening, I reluctantly conclude that I have no choice, under the current status of the law, but to conclude that the prosecution had no burden in this case, and even if a burden did exist, the issue was waived for appeal. *Page 191